      Case 3:18-cr-00313-B Document 84 Filed 07/10/20               Page 1 of 8 PageID 322



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §    CRIMINAL NO. 3:18-cr-0313-B
                                                 §
                                                 §
 JAMES REEVES,                                   §
                                                 §
      Defendant.                                 §

                         MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant James M. Reeves’s Motion for Compassionate Release

Pursuant to Title 18 U.S.C. § 3582(c)(1)(A) (Doc. 83). For the reasons that follow, the motion is

DENIED WITHOUT PREJUDICE.

                                                 I.
                                        BACKGROUND
         On August 20, 2019, this Court sentenced Mr. Reeves to eighty-four months of

imprisonment and three years of supervised release based on his guilty plea to one count of

Conspiracy to Possess with Intent to Distribute a Schedule II Controlled Substance. Doc. 81, J., 1–3.

Mr. Reeves is currently forty-two years old and is confined at the Federal Correctional Institute

(FCI)Texarkana and is projected to be released on August 15, 2024.1 FCI Texarkana has zero active

cases of COVID-19.2



         1
          The Court accessed this information by searching for James Michael Reeves on the Bureau of
Prisons (BOP)’s Inmate Locator, available at https://www.bop.gov/inmateloc/.
         2
         Information on the BOP's confirmed COVID-19                     cases    is   available   at
https://www.bop.gov/coronavirus/ (last visited June 30, 2020).
   Case 3:18-cr-00313-B Document 84 Filed 07/10/20                    Page 2 of 8 PageID 323



        On June 25, 2020, Mr. Reeves filed his Motion for Compassionate Release (Doc. 83). Mr.

Reeves seeks a reduction in his sentence under 18 U.S.C. § 3582(c)(1)(A) because, he argues, he

suffers from serious underlying medical conditions and, as a result, he is at a higher risk for becoming

severely ill from COVID-19. Doc. 83, Def.’s Mot., 2.

                                                  II.

                                       LEGAL STANDARD

        A district court does not have inherent authority to modify a defendant’s sentence after it

has been imposed. See § 3582(c). However, under § 3582(c)(1)(A), as amended by the First Step

Act of 2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP

remedies, may reduce or modify a term of imprisonment, probation, or supervised release after

considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such

a reduction.’” United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (quoting 18 U.S.C.

§ 3582(c)(1)(A)(I)); see id. at 693 n.1. The Court’s decision must also be “consistent with the

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see

United States v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (“[A] court may modify

a defendant’s sentence after considering the factors set forth in § 3553(a) to the extent applicable

if it finds that extraordinary and compelling reasons warrant such a reduction and such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” (internal

quotations and citations omitted)).




                                                  -2-
     Case 3:18-cr-00313-B Document 84 Filed 07/10/20                Page 3 of 8 PageID 324



                                                 III.

                                            ANALYSIS

        Upon review, the Court concludes that Mr. Reeves has neither exhausted his administrative

remedies due to his health concerns nor demonstrated circumstances justifying an exception to the

exhaustion requirement. Thus, he is not eligible for a sentence reduction at this time.

A.      Failure to Exhaust Administrative Remedies

        Section 3582(c)(1)(A) requires exhaustion of administrative remedies before a defendant can

file a motion seeking a sentence reduction with the Court. See 18 U.S.C. § 3582(c)(1)(A)

(permitting the filing of a motion “after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days

from the receipt of such a request by the warden . . . whichever is earlier”). The United States Court

of Appeals for the Third Circuit recently characterized this requirement as “a glaring roadblock

foreclosing compassionate release” where the “BOP has not had thirty days to consider [the

defendant's] request to move for compassionate release on his behalf” or if “there has been no

adverse decision by [the] BOP for [the defendant] to administratively exhaust within that time

period.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        Here, Mr. Reeves seeks compassionate release from this Court for two reasons. First, he

claims medical concerns in light of COVID-19. Doc. 83, Def.'s Mot., 2. Next, he claims a need to

care for his minor daughter. Id. To show exhaustion, Mr. Reeves provides evidence of an “Inmate

Request to Staff” form sent to Warden Salmonson on May 20, 2020, requesting “compassionate

release under 18 U.S.C. [§] 3582(c)(1)(A) . . . .” Id. at 25. The form states that the reason for his



                                                 -3-
   Case 3:18-cr-00313-B Document 84 Filed 07/10/20                    Page 4 of 8 PageID 325



request is “to provide for [his] Daughter” who has been “taken into the custody of the Texas

Department of Family and Protective Services . . . .” Id. However, this request sent to the Warden

does not contain any reference to his health concerns with respect to COVID-19. See id. Thus, in

relation to his medical concerns, Mr. Reeves has not yet provided the Warden a request which “at

a minimum contain[s] . . . [t]he extraordinary or compelling circumstances that the inmate believes

warrant consideration . . . .” 28 C.F.R. § 571.61(a)(1). Because Mr. Reeves has not sent such a

request containing his medical concerns to the Warden, he has not exhausted his BOP remedies. See

18 U.S.C. § 3582(c)(1)(A).

       Relating to Mr. Reeves's request for compassionate release to care for his daughter, Mr.

Reeves has not supplied this Court with any means to confirm that the request was sent to the

Warden or to confirm that the Warden failed to respond to the request. See Doc. 83, Def.'s Mot.,

25. Even if the Court were to consider the “Inmate Request to Staff” form attached to Mr. Reeves's

motion as sufficient evidence to satisfy the exhaustion requirement, this Court finds the merits of this

request lacking, as discussed in the Court's merits section below.

       Moreover, Mr. Reeves has failed to provide circumstances unique to his case that would

justify relaxing the exhaustion requirement in light of the COVID-19 pandemic. Mr. Reeves has not

shown that COVID-19 is so widespread at FCI Texarkana so as to excuse his failure to exhaust

administrative remedies. Cf. Order at 8, United States v. Lee, No. 3:07-CR-0289-M-2 (N.D. Tex.

Apr. 23, 2020), ECF No. 1950 (Lynn, C.J.) (excusing a failure to exhaust administrative remedies

when, amongst other things, there was a “rapid spread of COVID-19 at FCI Oakdale”); United States

v. Foots, 2020 WL 3129647, at *2 (N.D. Tex. June 12, 2020), appeal filed, No. 20-10669 (5th Cir.

June 29, 2020) (declining to waive the defendant's failure to exhaust where “the only case of

                                                  -4-
     Case 3:18-cr-00313-B Document 84 Filed 07/10/20                    Page 5 of 8 PageID 326



COVID-19 [at the defendant's facility] [was] among the staff, and not the prisoners”). At FCI

Texarkana, there are no active cases, no previous deaths from COVID-19, and one successful

recovery from a staff member.3

        Therefore, under these circumstances, the BOP should have the first opportunity to address

Mr. Reeves's appeal for compassionate release based on the COVID-19 pandemic. Mr. Reeves's

request on his health condition ground is DENIED WITHOUT PREJUDICE. Mr. Reeves may file

again after exhausting his administrative appeals, or if other circumstances arise that might excuse

the exhaustion requirement.

        Mr. Reeves has most likely exhausted his administrative remedies with respect to his

caretaker request. However, as discussed in the merits section below, that request is also denied.

B.      Failure on the Merits

        Mr. Reeves also has not shown “extraordinary and compelling reasons” justifying his early

release. See 18 U.S.C. § 3582(c)(1)(A). The policy statement applicable to this provision—U.S.S.G.

§ 1B1.13—”sets forth three circumstances that are considered ‘extraordinary and compelling

reasons.’” Muniz, 2020 WL 1540325, at *1 (citing U.S.S.G. § 1B1.12(1)(A) & cmt. 1). These

include the defendant's medical condition, age, and family circumstances. See § 1B1.13(1)(A) &

cmt. 1.4

        First, Mr. Reeves claims to suffer from asthma and obesity, which he argues presents an


        3
            The BOP COVID-19 cases website is available at https://www.bop.gov/coronavirus/.
        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP].” 1B1.12(1)(A) cmt. 1. Additionally, to qualify for a sentence
reduction, the defendant must not pose a danger to the community. § 1B1.13(2).

                                                    -5-
   Case 3:18-cr-00313-B Document 84 Filed 07/10/20                    Page 6 of 8 PageID 327



"extraordinary and compelling" reason for a sentence reduction in light of COVID-19. Doc. 83, Def.'s

Mot., 20. However, Mr. Reeves has not shown how the pandemic presents “extraordinary

circumstances” unique to his case. See United States v. Garcia, 2020 WL 3270710, at *2 (N.D. Tex.

June 16, 2020) (noting that the pandemic's “effect on the nation does not demonstrate extraordinary

circumstances specific to [the defendant]”) (citation omitted). “[T]he Court must consider every

prisoner individually and should be cautious about making blanket pronouncements . . . .” United

States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020). Although Mr. Reeves may

have underlying physical conditions that might make him more vulnerable to the serious symptoms

associated with COVID-19, FCI Texarkana has no active cases of COVID-19 among the staff or the

prisoner population. See supra at 6 n.4. “[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison cannot independently justify compassionate

release, especially considering [the] BOP's statutory role, and its extensive and professional efforts

to curtail the virus's spread.” Raia, 954 F.3d at 597 (citation omitted). In fact, Mr. Reeves relays that

FCI Texarkana is “on COVID-19 lock-down and [has] been since 1 April 2020.” Doc. 83-1, 22

(Defendant's Note). This suggests that FCI Texarkana is taking efforts to prevent a COVID-19

outbreak. Further, Mr. Reeves has not supplied this Court with sufficient evidence showing that he

suffers from obesity or asthma. His Motion offers no evidence that he is medically obese, and the only

evidence provided to show that he suffers from asthma is a photocopy of an asthma prescription. Id.

at 21 (Asthma Prescription).

        Next, Mr. Reeves requests compassionate release because his daughter has been placed in the

custody of the Texas Department of Family and Protective Services. Doc. 83, Def.'s Mot., 25. He

argues that “[i]f something would happen to [him] while in custody do [sic] to complications of

                                                  -6-
   Case 3:18-cr-00313-B Document 84 Filed 07/10/20                    Page 7 of 8 PageID 328



covid-19 the Texas Child Protective Service would be required to provide for his daughter until she

becomes 18 years old.” Id. at 24. Section 3582 allows for compassionate release due to family

circumstances in only limited situations. Specifically, “[t]he death or incapacitation of the caregiver

of the defendant's minor child or minor children” may constitute an extraordinary and compelling

reason for compassionate release. See U.S.S.G. § 1B1.13 cmt. 1(C)(i). Mr. Reeves's motion provides

only that his daughter "has been taken into the custody of the Texas Department of Family and

Protective Services" and that he is "her sole provider . . . ." Doc. 83, Def.'s Mot., 25. The Court lacks

information to determine if Mr. Reeves’s circumstances fall within the policy statement. See generally

id. As stated above, for his daughter's taking into custody by the Department of Family and

Protective Services to be considered an “extraordinary and compelling reason” for the purposes of

compassionate release under § 3582(c)(1)(A)(i), the reason must be “death or incapacitation of the

caregiver of the defendant's minor child . . . .” U.S.S.G. § 1B1.13 cmt. 1(C)(i).

         Moreover, “a critical consideration in this guidance is that no person other than the

defendant is available to serve as a caretaker of a minor or incapacitated family member.” United

States v. Goldberg, 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020). Mr. Reeves's motion fails to

show that he is the only person available to care for his child while he is incarcerated. In fact, he

states that he “has help from his Father and will be able to get custody of his Daughter from Texas

CPS.” Doc. 83, Def.'s Mot., 24. This assertion from Mr. Reeves shows that other people within his

family can potentially take care of his child while he is imprisoned. See Goldberg, 2020 WL 1853298,

at *4.

         Therefore, Mr. Reeves has not shown extraordinary and compelling reasons for his release.



                                                  -7-
  Case 3:18-cr-00313-B Document 84 Filed 07/10/20               Page 8 of 8 PageID 329



                                             IV.

                                      CONCLUSION

      For the foregoing reasons, Mr. Reeves’s Motion for Compassionate Release Pursuant to Title

18 U.S.C. § 3582(c)(1)(A) (Doc. 83) is DENIED WITHOUT PREJUDICE.



      SO ORDERED.

      SIGNED: July 7, 2020.



                                           ______________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                             -8-
